ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Hanboo Construction Co., Ltd.                  )      ASBCA No. 60591
                                               )
Under Contract No. W91QVN-14-D-0043            )

APPEARANCE FOR THE APPELLANT:                         Mr. Won Bae Kim
                                                       CPOCNice President

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Bruce L. Mayeux, JA
                                                      MAJ Julie A. Glascott, JA
                                                       Trial Attorneys

                                  ORDER OF DISMISSAL

     After receiving a notice of appeal (NOA) signed by Mr. Won Bae Kim,
CPOCNice President, sent from acons@acons.co.kr, the Board docketed the appeal on
19 May 2016 and listed Mr. Kim as appellant's representative.

       Appellant failed to file a complaint within the time specified in Board Rule 6(a).
By Order dated 7 November 2016, the Board informed appellant that unless it objected
within 5 days, the Board intended to deem appellant's NOA as appellant's complaint. No
objection was received by the Board.

       After all pleadings were filed, and in response to a 5 January 2017 Order asking
how the parties wished to proceed, the government informed the Board it had attempted
to confer on several occasions with appellant, but had not been successful. By 29 March
2017 Order, the Board directed appellant to respond to the 5 January 2017 Order within
21 days. No response was received by the Board. By 4 May 2017 Order, the Board
ordered appellant to respond to the Board Orders with 21 days or immediately inform the
Board how much more time was needed and why. In response, by email dated 21 May
2017, sent from the same email address as the email received from Mr. Kim, the Board
received the following:

               Mr. Gardin

                I have to apologize to you and your agency, we at Ha[n]boo
               are at a loss in this matter. We do not know what this letter is
               referring to. And, we have searched our records and can find
              nothing about an appeal or any order. Additionally, the
              person that this letter is addressed to, Mr. Kim, is no longer
              employed by Hanboo, and we have been unable to contact
              him.

               If you could somehow refresh our collective memory, with
              communications from Mr. Kim, hopefully, we'll be able to
              remedy this situation.

              Thank you


              Emily Han
              Hanboo Construction Co., Ltd

       The Board, by 1June2017 Order, provided Ms. Han a copy of the Board's Rules,
and directed her attention to Board Rule 15(a) which specifies who can represent an
appellant in an appeal before the Board. The Board noted that neither she nor any other
named representative of the company was identified in the record as a corporate officer or
attorney, thus satisfying the requirements of Rule 15(a). The Board directed appellant to
show that it is represented by a person meeting the criteria of Rule 15(a), or to designate a
proper person as its representative, no later than 22 June 2017. No response has been
received from appellant.

       Without a representative meeting the requirements of Board Rule 15(a), the Board
is unable to proceed. The appeal is dismissed.

       Dated: 14 July 2017



                                                   RICHARD SHACKLEFORD
                                                   Acting Chairman
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)




                                             2
 I concur                                         I concur


         ~-
 OWEN C. WILSON                                   CHRISTOPHER M. MC
 Administrative Judge                             Administrative Judge
 Acting Vice Chairman                             Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60591, Appeal ofHanboo
Construction Co., Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             3